DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/22 and 9/17/20 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 14, 15, 18, 20-22, 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Shin et al (Pub No: 2015/0019215).

As to claim 1, Shin teaches a method for controlling operation of an appliance by a user through voice control (Shin, [0003], method for voice recognition and control of an electric equipment), the method comprising at least the steps of: 
detecting, by the appliance, a control action performed by the user on the appliance (Shin, [0040]-[0041], detecting a magic word to start voice recognition at the electric equipment); 
activating a voice control system by the appliance (Shin, [0041], the voice recognition process is started); 
capturing, by the voice control system, a voice input from the user as a captured voice input (Shin, [0042], capturing the recollected sound); 
recognizing, by the voice control system, a piece of information and/or an instruction in the captured voice input from the user as a recognized information and/or instruction (Shin, [0042], recognizing a control word to manipulate the operation of the equipment); and 
executing, by the voice control system, a user control action on the appliance in accordance with the recognized information and/or instruction (Shin, [0043-0044], transmitting a control signal to the at least one equipment based on the control word recognized).

As to claim 2, Shin teaches wherein the control action performed by the user on the appliance comprises an additional operation that goes beyond a normal intended use of the appliance, or wherein the control action performed by the user on the appliance is an operation that is part of a normal intended use of the appliance (Shin, [0190] Fig 7, the load (operation) of the device is within the intended use (0-100%) load).

As to claim 3, Shin teaches wherein the control action performed by the user on the appliance is performed in a contact-based or contactless manner (Shin, [0167], input via input unit or voice).

As to claim 4, Shin teaches wherein the control action performed by the user on the appliance comprises an approach of the user to the appliance (Shin, [0167], input via input unit (approach) or voice).

As to claim 5, Shin teaches wherein detection of a control action performed by the user on the appliance is accomplished by a modular and/or energy-autonomous sensor (Shin, Fig 3 #120 [0088], a microphone sensor for sound detection).

As to claim 6, Shin teaches further comprising: after activating the voice control system, indicating, by the appliance, the activated voice control system (Shin, [0152], input via input unit or voice).

As to claim 7, Shin teaches further comprising: after capturing a voice input from the user, outputting feedback in response to the captured voice input from the user (Shin, [0126] displaying any re-request for a voice command from a user).

As to claim 8, Shin teaches wherein execution, by the voice control system, of a user control action on the appliance occurs after a predetermined time delay (Shin, [0174] a delay for determining success probability of the voice recognition).

As to claim 9, Shin teaches further comprising: after capturing a voice input from the user, outputting information and/or an instruction to another device (Shin, [0187], the command is to another electric device).

As to claim 10, Shin teaches further comprising: after executing, by the voice control system, a user control action on the appliance, deactivating, by the appliance, the activated voice control system (Shin, [0187], and then voice recognition is stopped until the magic word).

As to claim 11, Shin teaches further comprising: after executing, by the voice control, a user control action on the appliance, maintaining the activated voice control system for a predetermined period of time (Shin, [0187], and then voice recognition is continued listening for the magic word).

As to claim 12, Shin teaches wherein the voice control system forms part of the appliance (Shin, Figure 3, the voice recognition system is part of the electric equipment).

As to claim 14, Shin teaches wherein the appliance comprises a household appliance (Shin, Fig 1, the electric devices are household appliances).

As to claim 15, Shin teaches wherein via the activating, a plurality of voice control systems are activated by the appliance, and wherein via the capturing step, a voice input from the user is captured by at least one voice control system of the plurality of voice control systems (Shin, Fig 3 #120 [0088], capturing the voice input via an array of microphones (plurality of voice control systems)).

As to claim 18, Shin teaches wherein a plurality of appliances and/or a plurality of voice control systems are present, with one or more appliances being associated with a voice control system (Shin, Fig 1, 3, the plurality of electric devices and associated with a input/sound and voice recognition unit).

As to claim 20, Shin teaches wherein distance detection is performed to detect a distance between at least one appliance and a plurality of voice control systems, and wherein at least the activating of the voice control system by the appliance occurs only for the voice control system that has the least distance from the activated appliance (Shin, [0024] detecting devices within a pre-determined space through at network and communicate only in that distance environment).

As to claim 21, Shin teaches wherein the associated voice control system determines a signal strength of a signal emitted by the appliance (Shin, [0142-0145], determine the strength of the load generating the noise emitted by the device)

As to claim 22, Shin teaches wherein the appliance determines a signal strength of one or more signals emitted by a plurality of voice control systems, and wherein at least the activating of the voice control system by the appliance occurs only for the voice control system that has a highest signal relative to a known output signal strength of the signal of the voice control system (Shin, [0144-0148], determining the load of the devices and performing the reduce control command for the device with the highest load noise).

As to claim 24, Shin teaches an appliance (Shin, Fig 1 and 3, an electronic appliance), for carrying out the method according to claim 1 (Shin, [0003],a method), the appliance being configured to detect the control action performed by the user on the appliance (Shin, [0040]-[0041], detecting a magic word to start voice recognition at the electric equipment) and to activate the voice control system (Shin, [0041], the voice recognition process is started), wherein the voice control system is configured to capture the voice input from the user as the captured voice input (Shin, [0042], capturing the recollected sound), recognize the piece of information and/or the instruction in the captured voice input from the user as the recognized information and/or instruction (Shin, [0042], recognizing a control word to manipulate the operation of the equipment), and execute the user control action on the appliance in accordance with the recognized information and/or instruction (Shin, [0043-0044], transmitting a control signal to the at least one equipment based on the control word recognized).

As to claim 25, Shin teaches wherein at least the activating of the voice control system by the appliance occurs only for the voice control system that does not exceed a maximum distance (Shin, [0024] detecting devices within a pre-determined space through at network and communicate only in that distance environment).

As to claim 26, Shin teaches wherein the appliance comprises a household appliance (Shin, Fig 1, the electric devices are household appliances).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shin as applied to claims above, and further in view of Ro et al (Pub No: 2018/0308482).

As to claim 13, Shin teaches the limitations of claim 1.
Shin does not explicitly teach wherein the voice control system is independent of the appliance.
However, Ro teaches the voice control system is independent of the appliance. (Ro, Fig 32A, Fig 1 [0076], a voice recognition system separate from electronic device).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Shin and Ro to have an independent system because it would not limit the system resources of the individual apparatus (Ro, [0012]). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shin as applied to claims above, and further in view of Klein et al (Pub No: 2014/0207452).

As to claim 16, Shin teaches the limitations of claim 15.
Shin does not explicitly teach wherein via the capturing, a plurality of voice inputs from a plurality of users are in each case captured by at least one voice control system, and wherein via the recognizing the piece of information and/or the instruction in the captured voice inputs from the users, the information and/or instruction is in each case recognized as such or discarded by at least one voice control system.
However, Klein teaches wherein via the capturing, a plurality of voice inputs from a plurality of users are in each case captured by at least one voice control system, and wherein via the recognizing the piece of information and/or the instruction in the captured voice inputs from the users, the information and/or instruction is in each case recognized as such or discarded by at least one voice control system. (Klein, [0014]-[0016], capturing voice inputs from multi-users at different locations within a room and providing feedback acknowledging the user is recognized).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Shin and Klein to have multi-user input and recognition because it allows for larger environments with multiple users from various locations (Klein, [0001][0010]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shin and Klein as applied to claims above, and further in view of Jang et al (Pub No: 2013/0073293).

As to claim 17, Shin teaches the limitations of claim 16.
Shin does not explicitly teach wherein the captured voice inputs of one voice control system are prioritized over the captured voice inputs of the at least one further voice control system.
However, Jang teaches wherein the captured voice inputs of one voice control system are prioritized over the captured voice inputs of the at least one further voice control system. (Jang, [0206], prioritizing one voice input over another based on distance).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Shin and Klein with Jang because it would allow for the devices to be efficiently controlled (Jang, Abstract).

Claim 19 and 23 is rejected under 35 U.S.C. 103 as being unpatentable over Shin as applied to claims above, and further in view of Jang et al (Pub No: 2013/0073293).

As to claim 19, Shin teaches the limitations of claim 18.
Shin does not explicitly teach wherein distance detection is performed to detect a distance between at least one of the associated appliances and the voice control system, and wherein at least activating of the voice control system by the appliance occurs only if the associated appliances and voice control systems are detected to be within a predetermined distance from one another.
However, Jang teaches wherein distance detection is performed to detect a distance between at least one of the associated appliances and the voice control system, and wherein at least activating of the voice control system by the appliance occurs only if the associated appliances and voice control systems are detected to be within a predetermined distance from one another (Jang, [0206], prioritizing one voice input over another based on distance).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Shin with Jang because it would allow for the devices to be efficiently controlled (Jang, Abstract).

As to claim 23, Shin teaches wherein the appliance transmits at least one additional piece of information to the associated voice control system, and wherein at least the activating of the voice control system by the appliance occurs only if the transmitted additional piece of information is captured by the associated voice control system (Shin, [0169], the appliance transmits a magic word and a control word and the control is only done if the magic word is used).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al (Pub No: 2017/0004828) [0153][0156][0168][0191]
Sun et al (Pub No: 2014/0354162) Fig 1 [0010]
Gaziz (Patent No: 7,139,716) Col 3-4
Grannan (Pub No: 2004/0203387) Claim 2
Oh et al (Pub No: 2004/0010410) Abstract



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/               Primary Examiner, Art Unit 2469